 



Exhibit 10.43
Execution Version
AMENDMENT NUMBER 6
TO THE MASTER TELESERVICES AGREEMENT
BETWEEN
CELLCO PARTNERSHIP D/B/A VERIZON WIRELESS
AND
APAC CUSTOMER SERVICES, INC.
This is Amendment Number 6 (“Amendment No. 6”) to the Master Teleservices
Agreement Number 750-03610-2002, dated February 1, 2003, as amended (the
“Agreement”) which is by and between APAC Customer Services, Inc., an Illinois
corporation, with offices located at Six Parkway North, Deerfield, Illinois
60015 (the “Supplier” herein and therein) and Cellco Partnership d/b/a Verizon
Wireless, a Delaware General Partnership, with offices located at 180 Valley
Washington Road, Bedminster, New Jersey 07921.
This Amendment is entered into by and between Supplier and Verizon Services
Corp., a Delaware Corporation, having an office at One Verizon Way, Basking
Ridge, NJ 07920, on behalf of itself, and its Affiliate, Cellco Partnership
d/b/a Verizon Wireless and for the benefit of its other Affiliates (individually
or collectively “Verizon”), each a Party and collectively the Parties herein.
This Amendment is made and entered into by the Parties on and as of the date of
execution by the last signing Party (the “Effective Date”).
NOW THEREFORE, in consideration of the mutual premises and obligations set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

  1.  
SCOPE OF AMENDMENT
       
The purpose of this Amendment is to establish Verizon Services Corp. as the
contracting party under the Agreement.
    2.  
AMENDMENT OF THE AGREEMENT
       
The following provisions are amended as follows:
    2.1  
The preamble to the Agreement is added to state as follows:
       
Verizon Services Corp. (“Verizon”) is hereby substituted for and replaces Cellco
Partnership d/b/a Verizon Wireless and all references to Cellco Partnership
d/b/a Verizon Wireless for all purposes and all matters arising, occurring or
transpiring on or after the Effective Date of this Amendment. The Parties
understand and agree that this Amendment is not an assumption agreement and that
Verizon is not liable for obligations or liabilities of any type or character
occurring, arising or transpiring prior to the Effective Date of this Amendment,
unless otherwise stated herein.

MA-000024-2007
Verizon Services Corp.—Proprietary and Confidential

 

Page 1 of 6



--------------------------------------------------------------------------------



 



Execution Version

  2.2  
Exhibit D, Rate Schedule, is deleted in its entirety and is replaced with a new
Exhibit D, Rate Schedule, attached hereto as Addendum A.
    3.  
EFFECT OF AMENDMENT
       
This Amendment is an integral part of the Agreement. Terms used herein which are
defined or specified in the Agreement shall have the meanings set forth therein.
If there are any conflicts or inconsistencies between a specific term or
condition of this Amendment and a specific term or condition of the Agreement,
the specific term or condition of this Amendment shall control.
       
Except as amended hereby, the Agreement shall continue in full force and effect.
    4.  
SIGNATURES
       
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their duly authorized officers or representatives.

                 
 
  Verizon Services Corp.       APAC Customer Services, Inc.    
 
               
By:
  /s/ Lenore Aguilar   By:   /s/ James McClenehan    
 
               

  Name: Lenore Aguilar     Name: James McClenehan    

  Title: Sr. Consultant     Title: SVP, Sales    

  Date: 5-17-07     Date: 4/3/07    
 
               
 
      By:   /s/ Larry Rodman
 
   
 
        Name: Larry Rodman    
 
        Title: Group Vice President    
 
        Date: 4/3/07    

MA-000024-2007
Verizon Services Corp.—Proprietary and Confidential

 

Page 2 of 6